DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 11/2/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent journal article by Yonkee et al (published 4th APRIL 2016,Vol.24No.7 Optics Express 7816) from PTO892 in combination Reich et al (applied physics letters 1`-7142101(2015) from PTO 892 https://www.academia.edu/22592587/Strongly_transverse_electric_polarized_emission_from_deep_ultraviolet_AlGaN_quantum_well_light_emitting_diodes.
With respect to claim 1, Yonkee et al tunnel junction ultraviolet (UV) light emitting diode (LED), comprising: a mesa structure comprising at least one of: an n-doped bottom contact region, a p-doped region, and a tunnel junction arranged in contact with the p-doped region. Yankee et al does not clear discloses tunnel junction ultraviolet LED, wherein a geometry of the mesa structure is configured to increase respective efficiencies of extracting transverse-electric (TE) polarized light and transverse-magnetic (TM) polarized light from the tunnel junction UV LED, and wherein the mesa structure is configured such that an emitted photon travels less than 10 μm before reaching an inclined sidewall of the mesa structure.(see fig. 1a and related description). 
 Reich et al teaches discloses ultraviolet LED, wherein a geometry of the mesa structure is configured to increase respective efficiencies of extracting transverse-electric (TE) polarized light and transverse-magnetic (TM) polarized light from the tunnel junction UV LED (see abstract).  It would have been obvious to one of ordinary skill in the art Yonkee et al as modified by teaching Reich et al would  have tunnel junction ultraviolet LED, wherein a geometry of the mesa structure is configured to increase respective efficiencies of extracting transverse-electric (TE) polarized light and transverse-magnetic (TM) polarized light from the tunnel junction UV LED, and wherein the mesa structure is configured such that an emitted photon travels less than 10 μm before reaching an inclined sidewall of the mesa structure because Reich et al teach AlGaN NQW active region has been optimized yielding increased TE polarization and has increased extraction efficiency UVLEDs.
With respect to claim 2, Yankee et al teach the tunnel junction UV LED, wherein the mesa structure has an elongated shape. (see fig.1a and related description)
With respect to claim 3, Yankee et al teach the tunnel junction UV LED, wherein an aspect ratio of the mesa structure is greater than 5 (fig.1a)
With respect to claim 4, Yankee et al teach the tunnel junction UV LED, wherein the mesa structure comprises at least two inclined sidewalls. (see fig.1a)
With respect to claim 5, Yankee et al do not teach the tunnel junction UV LED, wherein the elongated shape of the mesa structure forms a straight pattern or a zig zag pattern.
With respect to claim 6, Yankee et al do not teach the tunnel junction UV LED, wherein the elongated shape of the mesa structure forms a curved pattern, a sinusoidal pattern, or a spiral pattern.
With respect to claim 7, Yankee et al do not teach the tunnel junction UV LED, wherein a radius of curvature of the curved pattern, the sinusoidal pattern, or the spiral pattern is less than 100 μm.
With respect to claim 8, Yankee et al teach the tunnel junction UV LED, wherein the mesa structure has a truncated pyramid shape.(see fig. 1a)
With respect to claim 9., Yankee et al do not teach the tunnel junction UV LED, wherein the mesa structure comprises at least three inclined sidewalls.
With respect to claim 10, Yankee et al do not teach the tunnel junction UV LED, wherein the mesa structure has a truncated cone shape.
With respect to claim 11, Yankee et al teach the tunnel junction UV LED, wherein the mesa structure further comprises an active region configured to emit UV light, the active region being arranged between the p-doped region and the n-doped bottom contact region. (see fig.1a and related description)
With respect to claim 12, Yankee et al teach the tunnel junction UV LED, wherein the inclined sidewall of the mesa structure is formed in at least a portion of the active region (see fig.1a and relate description).
With respect to claim 13, Yankee et al do not teach the tunnel junction UV LED, wherein the tunnel junction is arranged above the p-doped region. (see fig1a and related description)
With respect to claim 14, Yankee et al teach the tunnel junction UV LED, further comprising an n-doped top contact region, wherein the tunnel junction is arranged between the n-doped top contact region and the p-doped region. (see fig.1a and relate description)
With respect to claim 15, Yankee et al do not teach the tunnel junction UV LED, wherein at least one of the n-doped top contact regions or the n-doped bottom contact region comprises a roughened surface.
With respect to claim 16, Yankee et al teach the tunnel junction UV LED, further comprising a reflective material arranged on at least a portion of the n-doped top contact region (see fig1a and related description).
With respect to claim 17, Yankee et al do not teach the tunnel junction UV LED, wherein the reflective material comprises aluminum (Al). However, Al is well known reflective material. see Bour et al teach low work function material like Al is used as p-type contact and reflector (para 0018).
With respect to claim 18, Yankee et al teach the tunnel junction UV LED, wherein the inclined sidewall is formed in at least a portion of the p-doped region. (fig.1a and related description)
With respect to claim 19, Yankee et al do not teach the tunnel junction UV LED, wherein the tunnel junction is arranged below the p-doped region. However forming tunnel junction above or below p-doped region is well known in the art.
With respect to claim 20., Yankee et al teach the tunnel junction UV LED, further comprising a dielectric material arranged on at least a portion of the inclined sidewall of the mesa structure. (see fig.1a and related description). See dielectric layer adjacent to sidewalls of mesa structure followed by metal layer of Ti, Au.
With respect to claim 21, Yankee et al teach the tunnel junction UV LED, wherein the inclined sidewall comprises a plurality of portions having different angles of inclination. (see fig.1a and related description)
With respect to claims 5-7, 10 tunnel junction UVLED having mesa structure with changes in shape would have been obvious to one of ordinary skill in the art because shape depends upon expected light extraction efficiencies from LEDs. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the configuration of the claimed container was significant.). See MPEP2144.04 IV B
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teaches LEDs having tunnel junction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816                                                                                                                                                                                         

ommun